DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.        Claims 9-28 are allowed over the prior art of the record. 
					Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance:
6.	Regarding claims 9-14, the prior art failed to disclose or reasonably suggest forming a target solution over the first plurality of FET sensors and the second plurality of FET sensors; coupling a plurality of first gate structures of the first plurality of FET sensors to a controller configured to apply a first voltage to the plurality of first gate structures, wherein the plurality of first gate structures is on a second surface of the semiconductor substrate opposite to the first surface of the semiconductor substrate; coupling a plurality of second gate structures of the second plurality of FET sensors to the controller configured to apply a second voltage to the plurality of second gate structures, wherein the plurality of second gate structures is on a second surface of the semiconductor substrate opposite to the first surface of the semiconductor substrate; and coupling the first and second pluralities of FET sensors to a readout circuit configured to determine the presence of one or more target analytes in the target solution based on the application of at least one of the first voltage and the second voltage.

7.	Regarding claims 15-20, the prior art failed to disclose or reasonably suggest  forming cond solution over the plurality of FET sensors such that one or more cells in the second solution binds to the capture reagents bound to the dielectric layer of the plurality of FET sensors; coupling a plurality of gate structures of the plurality of FET sensors to a controller configured to apply first and second voltages to 
 
8.	Regarding claims 21-28, the prior art failed to disclose or reasonably suggest  wherein the first and second plurality of FET sensors are arranged in a two-dimensional array; depositing a dielectric layer on second sides of the first and second channel regions, wherein the second sides are opposite to the first sides; coupling a first plurality of capture reagents to portions of the dielectric layer that are disposed on the second sides of the first channel regions; coupling a second plurality of capture reagents to portions of the dielectric layer that are disposed on the second sides of the second channel regions, wherein the second plurality of capture reagents is different from the first plurality of capture reagents; and coupling the first and second plurality of FET sensors to a common reference electrode.

Remarks: 
9.	The closest prior arts are Hoffman (US 2017/0059514), HUANG et al., (US 2017/0160226). However, none of them really discloses for example, “forming a fluid delivery system configured to introduce a target solution over the first plurality of FET sensors and the second plurality of FET sensors; coupling a plurality of first gate structures of the first plurality of FET sensors to a controller configured to apply a first voltage to the plurality of first gate structures, wherein the plurality of first gate .
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899